998 So. 2d 1194 (2009)
Joni MACRI, Nicodemo (Nic) Macri, and the Estate of Jena Macri, deceased, Appellants,
v.
CLEMENTS AND ASHMORE, P.A. d/b/a North Florida Women's Care, David O'Bryan, M.D., Rachel Depart, CNM, and Florida Birth-Related Neurological Compensation Association, Appellees.
No. 1D07-5818.
District Court of Appeal of Florida, First District.
January 8, 2009.
*1195 Donald M. Hinkle of Hinkle & Foran, Tallahassee, for Appellants.
Rogelio J. Fontela and Meghan Boudreau Daigle of Dennis Jackson Martin & Fontela, Tallahassee, for Appellees Clements and Ashmore, North Florida Women's Care, and O'Bryan; Douglas P. Jones and Harold R. Mardenborough, Jr., of Carr Allison, Tallahassee, for Appellee Depart; Wilbur E. Brewton, Kelly B. Plante, and Tana D. Storey of Brewton Plante, P.A., Tallahassee, for Appellee Florida Birth-Related Neurological Compensation Association; and Mark Hicks, Dinah Stein, and Erik P. Bartenhagen of Hicks & Kneale, P.A., Miami, for Appellees Clements and Ashmore, North Florida Women's Care, O'Bryan and Depart.
PER CURIAM.
Upon consideration of the Appellants' Motion to Dismiss Cross-Appeal, as well as the cross-appellants' response thereto, the Court has determined that the cross-appeal should be dismissed. Contrary to the cross-appellants' suggestion, Florida Rule of Appellate Procedure 9.130(a)(3)(C)(v) does not authorize immediate appellate review of an order that determines as a matter of law that a party is not entitled to immunity pursuant to Florida's Birth-Related Neurological Injury Compensation Plan (NICA). §§ 766.301-766.316, Fla. Stat. (2007). Furthermore, even if the lower tribunal's determination that the cross-appellants were not entitled to NICA immunity did fall within the scope of rule 9.130(a)(3)(C)(v), the cross-appellants failed to seek timely review. The ruling occurred in May 2006. The cross-appellants did not seek appellate review until this cross-appeal was filed in November 2007, well beyond the 30 days provided by Florida Rule of Appellate Procedure 9.130(b). Accordingly, the motion is granted and the cross-appeal is hereby dismissed.
HAWKES, C.J., BARFIELD and DAVIS, JJ., concur.